COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Clyde Latrell Gray v. The State of Texas

Appellate case number:      01-17-00850-CR

Trial court case number:    1562576

Trial court:                263rd District Court of Harris County

       On April 17, 2018, we abated this appeal, remanded the case to the trial court, and
directed the trial court to execute a certification of appellant’s right to appeal indicating
whether he has the right to appeal. The district clerk has filed a supplemental clerk’s
record containing the trial court’s certification of appellant’s right to appeal, stating that
this case “is a plea-bargain case, but the trial court has given permission to appeal, and
the defendant has the right of appeal.” Accordingly, we REINSTATE this case on the
Court’s active docket.
       While the case was abated, appellant’s appointed counsel filed a motion to
withdraw and a brief concluding that this appeal is frivolous. See Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). The State’s brief, if any, is due to be
filed no later than 30 days from the date of this order. See TEX. R. APP. P. 38.6(b), (d).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court

Date: September 11, 2018